IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-14-00065-CR

                        EX PARTE SALVADOR ZAVALA


                               From the County Court
                               Navarro County, Texas
                                Trial Court No. 52,611


                          MEMORANDUM OPINION


       Salvador Zavala attempts to appeal the denial of relief sought in a misdemeanor

post-conviction writ of habeas corpus. He asks for permission to file an out of time

notice of appeal, which we construe to be a motion for extension of time to file a notice

of appeal. We may extend the time to file a notice of appeal if, within 15 days after the

deadline for filing the notice of appeal, the appealing party files a notice of appeal in the

trial court and files a motion for extension of time in the appellate court. TEX. R. APP. P.

26.3. We do not know if Zavala filed a notice of appeal in the trial court. Even if he did,

we cannot extend the time to file his notice of appeal because his motion for extension

of time was untimely. According to Zavala, the trial court issued its ruling on January
2, 2014. Zavala’s motion for extension of time to file the notice of appeal was therefore

due by February 17, 2014. It was not filed until March 10, 2014.

        Because the motion for extension of time was untimely filed, we have no

jurisdiction of this appeal, and it is dismissed.1 See Olivo v. State, 918 S.W.2d 519, 522

(Tex. Crim. App. 1996).




                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 27, 2014
Do not publish
[CR25]




1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Court of Criminal Appeals, a petition for discretionary review must be filed in the Court of Criminal
Appeals within 30 days after either the day the court of appeals’ judgment was rendered or the day the
last timely motion for rehearing was overruled by the court of appeals. TEX. R. APP. P. 68.2 (a).


Ex parte Zavala                                                                                     Page 2